Filed 1/12/22 In re J.G. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 In re J.G. et al., Persons Coming
 Under the Juvenile Court Law.

                                                                   D079475
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES AGENCY,
                                                                   (Super. Ct. Nos.
           Plaintiff and Respondent,                               EJ3209, EJ3209B-G)

           v.

 C.L.,

           Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County,
Gary M. Bubis, Judge. Affirmed.
         Jesse McGowan, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Lisa Maldonado, Deputy County Counsel for Plaintiff
and Respondent.
       C.L. (Mother) appeals from the juvenile court’s orders terminating her
parental rights to her six children, J.E.L., D.G., J.Z.L., H.G., M.G. and J.G.,

under Welfare and Institutions Code section 366.26.1 She contends the court
rejected the beneficial parental relationship exception based on an improper
analysis under the California Supreme Court’s recent decision, In re
Caden C. (2021) 11 Cal.5th 614 (Caden C.). The San Diego County Health
and Human Services Agency (Agency) disagrees, and further contends the
termination orders are supported by the record. We agree, and affirm.
               FACTUAL AND PROCEDURAL BACKGROUND
                  A. Early Case Events and Review Hearings
       Mother has a history of violent relationships, and has struggled with
homelessness, including living in a car. J.E.L. is 11 years old, D.G. is nine,
J.Z.L. is eight, H.G. is five, and fraternal twins M.G. and J.G. are four.
       A series of violent encounters led to the children’s removal. In
September 2019, Mother’s male friend J.K. “ ‘sucker punched’ ” Mother, and
she had a seizure and fell on J.G. In late November through early December,
Mother let her ex-boyfriend Ian W. watch J.Z.L., even though she had a
restraining order against him and J.Z.L. did not feel safe with Ian. She sent
J.E.L. along to keep him safe; Ian hit J.Z.L. with a belt, causing bruising; and
Mother later acknowledged J.Z.L. was abused multiple times while in Ian’s
care. In December, another male friend, K.S., forced his way into the car
where the family was sleeping and punched Mother while she was holding
M.G.



1     Further statutory references are to the Welfare and Institutions Code
unless noted. The children’s fathers are not parties to this appeal. Mother
also has an older child, who is in a legal guardianship with a relative and is
not part of this case.


                                        2
      In December 2019, the Agency filed a petition under section 300,
subdivision (a), for J.Z.L. and under section 300, subdivision (b) for the other
children, alleging J.Z.L. was subjected to physical abuse, the others were
exposed to violent confrontations, and all were at substantial risk of physical
harm. The Agency filed its detention report, and the children were detained.
      The Agency provided its jurisdiction and disposition report in January
2020. Mother visited J.E.L. and H.G. approximately two to three times a
week, and called them daily; she visited D.G. and J.Z.L. once per week; and
she regularly visited the twins. The caregivers also supervised a weekly visit
for all children. The juvenile court removed the children from Mother’s
custody and ordered reunification services. They were eventually placed in
three separate homes: J.E.L. and H.G. were placed with the paternal aunt,
K.S.; D.G. and J.Z.L. were placed with foster parents Robert and Julia Q.;
and the twins were placed with foster parents Steve and Megan B.
      The six-month review report in August 2020 reflected Mother was slow
to engage in services; was staying with a registered sex offender, K.F.; and
was involved in recent domestic violence with him. Visitation with some
children was by video and telephone for a time, due to the Covid-19
pandemic. By November 2020, Mother was making progress and doing more
in-person visits. At the six-month review hearing, the juvenile court
continued services.
      In February 2021, the Agency filed its 12-month review report, and
recommended termination of services and setting a section 366.26 hearing.
The report addressed visitation, along with input from the therapists and
caregivers. With respect to visitation, Mother called J.E.L. and H.G. twice
per week, and saw them one to two times per month. J.E.L. tended to be
upset after visits, and the aunt reported H.G. did not listen to Mother and



                                        3
would “continually ask” when she was leaving. As for D.G. and J.Z.L.,
Mother sometimes promised to call and did not do so, but would call
approximately twice a week. Mother had consistent in-person visits with the
twins, but J.G. would ask to go home and both twins avoided the camera
during video calls. The twins also showed anxiety around visits, according to
their play therapist, and had regressive behavioral changes (e.g., urine
regression, sleep disruption, throwing things, etc.).
      As for input regarding the children, the report noted therapy was
helping J.E.L., as he “endured a lot of pain with his mother and the people
that she was around.” H.G.’s therapist indicated that in H.G.’s mind, Mother
was not safe, and the aunt said he was not bonded to Mother. D.G. and
J.Z.L.’s caregivers reported they were doing well, although they said they
missed Mother on occasion. D.G. spoke in therapy about traumatic
experiences with Mother, and did not want to live with Mother unless she
could provide a home, food, and safety.2 J.Z.L.’s therapist said he was having
less stress from “memories of abuse and domestic violence,” felt safe with his
caregivers, and was “disconnected” from Mother. The twins also appeared
bonded to their caregivers, and sought food, hugs, and attention.
      An addendum report reflected Mother remained in contact with K.F.,
despite a stay-away order imposed by his parole officer. At the 12-month
review hearing in March 2021, the juvenile court terminated reunification
services and set a section 366.26 hearing.




2     Both parties also note the social workers had D.G. participate in a
“safety house” activity early in the case. She said her house would have
cameras and “traps”; Mother and her siblings would live there; and Ian W.
and others who “hurt mom” were not allowed.

                                        4
                         B. Post-Reunification Events
      In July 2021, the Agency provided its section 366.26 report, which
contained detailed information about recent visitation, as well as the
children’s feelings and preferences.
      Mother and the children had weekly virtual visits, and several in-
person visits between March and June 2021. She and the aunt arranged the
visits with J.E.L. and H.G. The aunt reported the children “do not interact
with [Mother] much aside from asking [her] to bring specific items.” At the
last visit, H.G. reportedly asked “whether the visit was over,” and J.E.L. had
“short responses to [Mother] and appeared disengaged.”
      For the other four children, Mother had supervised group visits. She
missed one visit, and sometimes arrived late, leading to the children being
restless and upset (but excited when she arrived). Mother provided
conversation and games, although she struggled to redirect misbehavior.
D.G. engaged with Mother, including asking her to style her hair and reading
together. But at one visit, D.G. became upset because Mother did not bring
taffy to make with them, as promised, and only reluctantly joined a
restaurant trip. J.Z.L. repeatedly expressed disinterest in activities and
rejected direction from Mother, even leaving the visitation room over her
objection to watch television and stating “you’re not my mom[].” At times, he
did ask Mother for hugs and sat on her lap. As for the twins, M.G. let Mother
style her hair and laughed when they jumped rope, while sometimes
disregarding her directions (e.g., throwing a juice bottle at J.G.). J.G.
disengaged from activities, ignored directions, and left the room; he also said
at one point, “I never want to come.” He too enjoyed jump roping, and Mother
was able to calm a tantrum. Each twin cried at the end of one visit, and
Mother soothed them.



                                        5
      Turning to the children’s feelings and preferences, the paternal aunt
said J.E.L. and H.G. were “content and happy.” The social worker explained
adoption to J.E.L., noting that while Mother “may still be in contact with
him[, she] would no longer be his legal parent[].” He agreed with adoption,
and nodded “yes” when asked if he wanted to be adopted by the aunt. H.G.
was too young to discuss adoption, but indicated “yes” when asked if he liked
living with the aunt and wanted to stay in her home forever. D.G.’s therapist
reported she was “doing really well.” When asked to rate her willingness to
be adopted by her caregivers on a 1-10 scale, she said she was a “10,” stating,
“I don’t want to wait forever for my mom to act right.” J.Z.L.’s therapist said
he was “increasingly secure” in the placement and “asked . . . if he could start
calling the foster parents mom and dad.” When asked how he felt about
adoption with the caregivers, J.Z.L. said “good.” As for the twins, they
referred to the caregivers as “mommy” and “daddy,” sometimes calling
Mother “other mommy.” M.G. was clingy with the foster mother, while J.G.
sought her attention. They were too young to provide input on adoption.
      The Agency recommended termination of parental rights and adoption.
Pertinent here, it stated that while Mother “expressed care and love for her
children,” and the children engaged with her and displayed affection during
visits, they “showed no significant responses” in her absence and did “not
routine[ly] request contact” with her. The Agency further stated that
although the children “show a familiarity” with Mother, the “strength of the
relationship does not meet a level” that would outweigh the benefits of
adoption.
      In September 2021, the Agency filed an addendum report addressing
recent visits and a further assessment of Mother’s relationships with the
children. There were two supervised group visits in August, which J.E.L. and



                                       6
H.G. joined. Mother continued to engage appropriately, and to struggle in
managing the children. One time, J.G. struck her several times in the
stomach and laughed while doing so; she unsuccessfully asked him to stop;
and the other children joined in and ignored her requests to return to their
activity. Another time, J.G. ran around yelling, while ignoring Mother; this
upset J.Z.L.; and the twins’ caregivers had to pick them up early. In the
Agency’s view, Mother’s relationships with the children were “fair,” and the
interactions were “not indicative of a substantial relationship.” It noted visits
led to “observable behavioral changes”; J.E.L. “repeatedly stated his desire to
remain” with the aunt, and favored adoption if his siblings were in a safe
placement and in contact with him; and D.G. had concerns about Mother’s
companions. The Agency acknowledged Mother had a “notable relationship”
with the twins, including calling her “momma” or “other momma,” but said
this did “not outweigh the benefits of adoption.” The Agency also recognized
the children “may experience emotions of sadness” if Mother’s rights are
terminated, but this could be mitigated with therapy.
                          C. Section 366.26 Hearing
      The juvenile court held the section 366.26 hearing in September 2021.
The court received the Agency’s February 2021 status review report, section
366.26 report, and section 366.26 addendum into evidence, and heard
testimony from Mother.
      Mother testified her visits with J.E.L. and H.G. were great, and they
would do activities like playing basketball, watching movies, and, for H.G.,
playing with building blocks. She would do arts and crafts with D.G. and
J.Z.L., and would bring them “clothes, shoes, anything they pretty much ask
for.” She would also call and text if she had not heard from them. Mother
said the visits with the twins were great too, stating they would play games;



                                       7
she would do M.G.’s hair; and she would tell them she loved them and kiss
them. She admitted having “a little bit of a setback” with J.G., but said a
subsequent visit was “great.” When asked if she had anything to add
regarding her bond with the children, she said, “It’s a great one. . . . [W]e
don’t leave on bad terms and everyone is happy to see mom [sic] when I enter
the room.”
      The court then heard argument. Mother’s counsel argued the beneficial
parental relationship exception to adoption applied. County counsel
disagreed, contending Mother did not fulfill a parental role, or share a secure
attachment. The children’s attorneys agreed with adoption. D.G. and
J.Z.L.’s attorney noted they were aware their adoptive parent would “control
how much they visit with their relatives,” including Mother, and “if those
visits occur at all.” The twins’ attorney acknowledged Mother was “almost
textbook perfect” in recent visits, but maintained the twins did “not respond
to her as . . . someone . . . in a parental role,” as compared to their foster
parents.
      The juvenile court found by clear and convincing evidence that the
children were likely to be adopted. It then found no statutory exception
applied. The court explained that although “there’s clearly a loving
relationship here, . . . the Court in [In re C.F. (2011) 193 Cal.App.4th 549
(C.F.)] indicates that I have to find that a parent occupies a parental role in
the child’s life resulting in a positive parental attachment.” The court further
explained, “[I]t appears that the history of the case is such that the bond is
traumatic, that . . . it’s hard to indicate that there would have been a
development of a positive parental attachment.” The court acknowledged
Mother appeared to be “trying hard now,” but these were “time-sensitive




                                         8
proceedings” and “we have to concentrate on the children because . . .
childhood is brief.” Mother timely appealed.
                                 DISCUSSION
      Mother contends the juvenile court improperly rejected the beneficial
relationship exception because it purportedly found she did not occupy a
parental role for the children. We reject this characterization of the court’s
ruling, and conclude the court did not err in rejecting the exception.
                               A. Applicable Law
              1. Law Governing Termination of Parental Rights
      “[T]he goal at the section 366.26 hearing is ‘. . . to select and implement
a permanent plan for the child.’ ” (Caden C., supra, 11 Cal.5th at pp. 630-
631.) The juvenile court “ ‘may order one of three alternatives: adoption,
guardianship or long-term foster care.’ ” (In re G.B. (2014) 227 Cal.App.4th
1147, 1165.) “Adoption, where possible, is the permanent plan preferred by
the Legislature.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 573
(Autumn H.).) If the juvenile court determines there is “clear and convincing
evidence . . . the child is likely to be adopted,” then “the court shall terminate
parental rights to allow for adoption. [Citation.] But if the parent shows that
termination would be detrimental to the child for at least one specifically
enumerated reason, the court should . . . select another permanent plan.”
(Caden C., at pp. 630-631.)
      The beneficial parental relationship exception in section 366.26,
subdivision (c)(1)(B)(i), applies when the juvenile court finds a “ ‘compelling
reason for determining that termination [of parental rights] would be
detrimental’ ” to the child because “ ‘[t]he parents have maintained regular
visitation and contact with the child and the child would benefit from
continuing the relationship.’ ” (Caden C., supra, 11 Cal.5th at p. 631.) The



                                        9
parent “must show, by a preponderance of the evidence, three things. The
parent must show regular visitation and contact with the child, taking into
account the extent of visitation permitted. Moreover, the parent must show
that the child has a substantial, positive, emotional attachment to the
parent—the kind of attachment implying that the child would benefit from
continuing the relationship. And the parent must show that terminating
that attachment would be detrimental to the child even when balanced
against the countervailing benefit of a new, adoptive home.” (Id. at p. 636.)
      The visitation “question is just whether ‘parents visit consistently,’
taking into account ‘the extent permitted by court orders.’ ” (Caden C., supra,
11 Cal.5th at p. 632.) At the second step, “[t]he age of the child, the portion of
the child’s life spent in the parent’s custody, the ‘positive’ or ‘negative’ effect
of interaction between parent and child, and the child’s particular needs are
some of the variables which logically affect a parent/child bond.” (Autumn H.,
supra, 27 Cal.App.4th at p. 576; accord, Caden C., at p. 632.) “[C]ourts often
consider how children feel about, interact with, look to, or talk about their
parents. [Citations.] Doing so properly focuses the inquiry on the child, even
as courts must remain mindful that rarely do ‘[p]arent-child relationships’
conform to an entirely consistent pattern.” (Caden C., at p. 632; ibid. [not
necessary, even if possible, to “ ‘quantitative[ly] measure[]’ ” amount of care
provided by parent during visits].) At the final step, “courts must assume
that terminating parental rights terminates the relationship” and “need to
determine . . . what life would be like for the child in an adoptive home
without the parent in the child’s life.” (Id. at p. 633; see id. at p. 634 [“courts
should not look to whether the parent can provide a home for the child”];
id. at p. 634 [§ 366.26 hearing is “decidedly not a contest of who would be the
better custodial caregiver”].)



                                         10
                             2. Standard of Review
      The California Supreme Court clarified the standard of review for
orders terminating parental rights in Caden C. The Court explained the
“substantial evidence standard of review applies to the first two elements,” as
they are both “essentially . . . factual determination[s].” (Caden C., supra,
11 Cal.5th at pp. 639-640.) The third element, which is the “ultimate
decision” as to “whether termination of parental rights would be detrimental
to the child due to the . . . relationship with [the] parent,” is “discretionary
and properly reviewed for abuse of discretion.” (Id. at p. 640.)
      Mother nonetheless argues that because the juvenile court purportedly
committed legal error in rejecting the exception, we “may decline to engage in
a substantial evidence review, and instead remand the matter for the
juvenile court to apply the correct legal standard.” Although we review
claims of legal error de novo, the ultimate determination is still governed by
the applicable hybrid standard of review. (Cf. In re D.O. (2016) 247
Cal.App.4th 166, 174 [“To the extent appellants contend the juvenile court
erroneously construed the factors it was required to consider under section
366.26, subdivision (c)(1)(B)(v) [sibling relationship exception], we review the
claim de novo. [Citation.] To the extent appellants challenge the juvenile
court’s ultimate determination, we apply the substantial evidence standard to
the . . . underlying factual determinations, and the abuse of discretion
standard to . . . weighing of competing interests”].) As we explain post,
Mother does not establish the court erred here.
      The cases cited by Mother do not support her position. They did not
involve the adoption exceptions, and are otherwise distinguishable. (In re
Shannon M. (2013) 221 Cal.App.4th 282, 289 [applying de novo review to
issue of legal standards for decision to terminate jurisdiction over nonminor



                                        11
dependent; decision is usually reviewed for abuse of discretion, but a court
“abuses its discretion when it applies incorrect legal standards,” there was
error, and the reviewing court could not conclude it was harmless]; In re D.M.
(2015) 242 Cal.App.4th 634, 640, 643 [reversing jurisdiction finding about
corporal punishment, which is typically reviewable for substantial evidence,
where juvenile court erred in construing statute; when juvenile court applies
“incorrect legal standard,” reviewing court “may decline to engage in
substantial evidence review and instead remand”].)3
                  B. Mother Does Not Establish Legal Error
      Mother contends the juvenile court rejected the beneficial relationship
exception “on the basis that she did not occupy a parental role in the
children’s lives,” which was inconsistent with Caden C. This contention
mischaracterizes the juvenile court’s ruling, and relies on distinguishable
authority. We explain.
      First, the juvenile court did not reject the exception based on a finding
that Mother did not occupy a parental role. Rather, the court stated it had to
“find that a parent occupies a parental role in the child’s life resulting in a
positive parental attachment,” and that although there was a “loving
relationship,” the “bond [was] traumatic” and not indicative of a “positive
parental attachment.” Viewed in context, the court properly focused on the
nature of the relationship between the children and Mother, and found that,
on balance, it was negative, rather than positive. (Caden C., supra,



3      Even if there were error, we would only reverse if it were prejudicial.
(In re Celine R. (2003) 31 Cal.4th 45, 59-60.) We note that analysis does not
focus on whether Mother had any evidence for her position, as she suggests at
one point, but on whether she had a “reasonable probab[ility]” of a more
favorable result absent such error (as she acknowledges elsewhere). (Ibid.)


                                        12
11 Cal.5th at p. 632 [factors include “ ‘the “positive” or “negative” effect of
interaction between parent and child’ ”].) Although the court used the term
“parental role,” it did not find she lacked one, and it did not discuss matters
disapproved in Caden C., like her ability to provide a particular amount of
care or house the children, or the care they received in their placements.
(Caden C., at pp. 632, 634.)
      Second, we disagree with Mother that the juvenile court’s citation to
C.F., supra, 193 Cal.App.4th 549, reflects the juvenile court considered the
attorneys’ arguments about the children not viewing her as a parent.
Counsel arguments are just that—arguments—and there is no indication the
court was moved by them. (Compare In re J.D. (2021) 70 Cal.App.5th 833,
864 (J.D.) [juvenile court appeared to be swayed by attorney argument
regarding child viewing placement as home].) Further, Caden C. did not
disapprove of C.F., and did confirm the proposition for which the juvenile
court cited it: the attachment to the parent must be positive. (Caden C.,
supra, 11 Cal.5th at pp. 636-638, fns. 5-7.)
      Third, Mother attempts to rely on three recent decisions that reversed
orders inconsistent with Caden C., but each is distinguishable. (See
In re B.D. (2021) 66 Cal.App.5th 1218 (B.D.); J.D., supra, 70 Cal.App.5th 833;
In re D.M. (2021) 71 Cal.App.5th 261 (D.M.).)
      In B.D., the juvenile court found the exception did not apply because
the parents “ ‘must show that they occupy a parental role,’ ” which “ ‘typically
arises from day-to-day interactions’ ”; the grandmother met the children’s
daily needs; and the parents’ untreated substance abuse was a “ ‘core issue.’ ”
(B.D., supra, 66 Cal.App.5th at pp. 1226-1227.) We reversed because the
juvenile court erred in several respects, including failing to examine how the
substance abuse impacted the parent-child relationship; failing to consider if



                                        13
there was a significant, positive, emotional attachment; and referencing the
daily care by the grandmother, while querying if the parents filled a parental
role. (Id., at pp. 1227-1228, 1231.) We also explained a substantial
attachment results from the “attention to the child’s needs”; a positive
attachment is “not detrimental,” but “is nurturing and provides the child
with a sense of security and stability”; and an emotional attachment means
“the child views the parent as more than a mere friend or playmate and
[whose] interactions with the parent were not ambivalent, detached, or
indifferent.” (Id. at p. 1230.) Unlike in B.D., there is no indication the
juvenile court here considered anything improper or failed to consider
whether Mother’s relationships with the children were substantial, positive,
and emotional in the relevant ways.
      In J.D., the visitation logs provided evidence of a substantial, positive,
emotional attachment, and the caregiver acknowledged the “positive bond,”
but the juvenile court found the relationship did not “ ‘amount to [a] parental
bond.’ ” (J.D., supra, 70 Cal.App.5th at pp. 851, 855-856.) The Court of
Appeal reversed. (Id. at p. 870.) It could not be “certain the juvenile court
did not consider factors disapproved” in Caden C., noting a reference by the
court to how long the child was in the placement, among other things. (Id. at
pp. 854, 864-865.) It also criticized the agency, which “provided very little
information . . . about the quality of [the] relationship . . . .” (Id. at p. 860.)
Here, the juvenile court did not find a parental bond was lacking, but rather
that the bond was traumatic, and Mother alleges no other improper factors.
Further, the Agency reports provided detailed information on Mother’s visits
and relationships with the children.
      D.M. does not aid Mother, either. The juvenile court found the father
failed to attend “dental or medical appointments” and “[h]as not risen to the



                                         14
level of a parent,” in rejecting the exception. (D.M., supra, 71 Cal.App.5th at
p. 270.) The Court of Appeal reversed. It explained the court equated the
parental role with attending to medical matters and “said nothing about the
attachment between father and [the] children,” whereas “Caden C. made
clear the . . . exception is not focused on a parent’s ability to care for a child or
some narrow view” of a parent-child relationship. (D.M., at pp. 270-271,
italics omitted.) The court also observed the agency reports gave “little
evidence about the quality of the visits” and the “children were rarely, if ever”
asked how they felt about father or the visits. (Id. at p. 270.) Here, the
juvenile court did properly focus on the attachment between Mother and the
children, merely mentioning the parental role in doing so, and, again, the
Agency reports were adequate.4
  C. Mother Does Not Establish The Court Erred in Finding The Beneficial
            Parent-Child Relationship Exception Did Not Apply
       Mother contends a reasonable trier of fact could have found each child
had a beneficial relationship with her. That is not the relevant question. We
have concluded there was no legal error, and the issue before us now is
whether substantial evidence supports the juvenile court’s findings.
(Caden C., supra, 11 Cal.5th at pp. 639-640.) Even if we construed Mother’s
evidentiary argument as a substantial evidence challenge, we would reject
it.5


4     Because the juvenile court here did not base its decision on a finding
that Mother lacked a parental role, we take no position on whether it remains
a proper factor for consideration.

5      Mother also argues she met the visitation element; the Agency states in
a footnote that visitation was only consistent as to some children. Given we
conclude the record supports the finding that there was no beneficial
relationship, we need not resolve this disagreement.


                                         15
      The record supports the juvenile court’s finding that Mother’s bond
with the children was traumatic, rather than positive, and further shows that
despite pleasant, loving visits, they lacked the requisite attachment to her.
      First, input from the therapists and others reflected the children
experienced safety concerns and anxiety in relation to Mother—not the
nurture, security, and stability of a positive relationship. J.E.L. “endured a
lot of pain” with Mother and those around her, and was upset after visits.
H.G. did not view Mother as safe, and he would ask when visits were ending.
D.G. had concerns about Mother’s ability to provide safety, and about her
companions. For J.Z.L., who had been abused by Mother’s ex-boyfriend, he
remembered the abuse and was disconnected from Mother, even stating
“you’re not my mom[].” The twins were anxious surrounding visits with
Mother, and showed regressive behavioral changes. Even if her relationship
with the twins was notable, as the Agency stated, the juvenile court could
still find it was not positive.
      Second, although Mother’s visits with the children were often pleasant
and affectionate, they do not reflect their attachments were substantial,
positive, and emotional. J.Z.L. and J.G. repeatedly disengaged from activities
and ignored Mother, with the other children withdrawing at times, too; some
children sometimes showed interest mainly in the items Mother brought
them. There was little evidence of distress when visits ended or about not
seeing her, other than crying by the four-year old twins at the end of one or
two visits and D.G. and J.Z.L. occasionally mentioning they missed her. And
the children did not routinely ask to see her. Mother herself described the
bond as follows: “It’s a great one . . . . [W]e don’t leave on bad terms and
everyone is happy to see mom [sic] when I enter the room.” Being happy to
see someone, and on great terms when one leaves, is indicative of friendship,



                                       16
not a substantial, positive, emotional attachment. (See B.D., supra, 66
Cal.App.5th at p. 1230 [child must “view[] the parent as more than a mere
friend”]; In re J.C. (2014) 226 Cal.App.4th 503, 529 [“It is not enough to show
that the parent and child have a friendly and loving relationship”].)
      Mother’s arguments lack merit. First, she cites evidence “capable of
supporting the second element,” such as positive interactions like playing
basketball with J.E.L. and H.G. and doing D.G.’s hair; J.Z.L. seeking hugs
from her; and her own testimony that she had a great bond with the twins.
Yet, she concedes there is evidence to the contrary. Our review is for
substantial evidence, and we cannot reweigh that evidence. (Caden C.,
supra, 11 Cal.5th at p. 640 [“In reviewing factual determinations for
substantial evidence, a reviewing court should ‘not reweigh the evidence,
evaluate the credibility of witnesses, or resolve evidentiary conflicts.’ ”].)
      Second, Mother contends the juvenile court “did not attempt to resolve”
conflicts in the evidence, and it “does not appear that the . . . court gave each
child individualized consideration . . . .” We presume the juvenile court
performed its regular duty and considered all necessary matters.
(Evid. Code, § 664; cf. In re Julian R. (2009) 47 Cal.4th 487, 498-499.) That
the court decided against Mother does not mean it failed to resolve
evidentiary conflicts or to consider each child.
      Further, although the juvenile court did not expressly address the third
step, it could reasonably conclude that, even if a sufficiently beneficial
relationship existed, terminating it would not be detrimental when balanced
against the benefits of adoption. (Caden C., supra, 11 Cal.5th at p. 636.) The
children enjoyed Mother’s company at visits and were affectionate, but their
overall relationships with her were marked by trauma, anxiety, and
indifference. At the same time, the children were doing well in their



                                        17
placements, and J.Z.L. in particular was experiencing reduced stress and felt
safe. Further, J.Z.L., J.E.L., and D.G. all expressed a preference for adoption
(while H.G. indicated he wanted to stay in his placement, and the twins were
too young to have an opinion). Indeed, J.E.L. “repeatedly stated” he wanted
to stay with the paternal aunt, and D.G. rated her willingness to be adopted a
“10” out of 10. The only evidence of potential detriment was the Agency’s
observation that the children “may experience . . . sadness”—not that they
would—and that this could be mitigated with therapy.
      Mother’s arguments again lack merit. First, she maintains we should
reverse based on legal error, and proceed no further. She has not established
legal error, as explained ante.
      Second, Mother contends the children’s adoption preferences were “only
marginally relevant” to the issue of detriment. We are not persuaded. It is
for the juvenile court to weigh such preferences in exercising its discretion,
and there was other evidence that termination of her parental rights would
not be detrimental.
      Mother’s specific contentions here also lack force. She argues the
children’s views are not controlling due to their age, citing a statutory
exception for children 12 years and older who object to termination of
parental rights. (Cf. § 366.26, subd. (c)(1)(B)(ii).) That an older child’s view
is relevant to that exception does not mean a younger child’s view is
irrelevant to this one. (Cf. Caden C., supra, 11 Cal.5th at p. 632 [courts
consider “how children feel about . . . their parents,” which “properly focuses
the inquiry on the child”].)
      Mother also argues that, under Caden C., a court should determine
“ ‘what life would be like . . . without the parent’ ”; the social worker told
J.E.L. that Mother “may still be in contact” after adoption, and “presumably”



                                        18
told D.G. and J.Z.L. something similar; and the children’s preferences thus
lack relevance. Caden C. was addressing the court’s analysis, not the scope of
potentially relevant evidence (Caden C., supra, 11 Cal.5th at p. 632), and the
social worker’s comments to J.E.L. were at most vague, not misleading. As
for D.G. and J.Z.L., their attorney indicated at the section 366.26 hearing
that they were aware their adoptive parent would control whether visits with
Mother would “occur at all.” Regardless, even if the children lacked a full
understanding of the impact of adoption, their preferences showed they were
prepared for and desired separation from Mother and could still support a
conclusion that termination would not be detrimental.
      We conclude the juvenile court did not err in finding the beneficial
relationship exception was inapplicable.
                                 DISPOSITION
      The orders are affirmed.




                                                      O’ROURKE, Acting P. J.

WE CONCUR:




DATO, J.




GUERRERO, J.




                                      19